                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 EDWARD D. QUINN,

                     Plaintiff,

                     v.                         CAUSE NO.: 3:18-CV-1027-PPS-MGG

 WESTVILLE CORRECTIONAL
 FACILITY, et al.,

                     Defendants.

                                  OPINION AND ORDER

      Edward D. Quinn, a prisoner without a lawyer, has filed a complaint against the

Westville Correctional Facility and Ms. Samargin alleging that they wrongfully

withheld his incoming mail. “A document filed pro se is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citation and quotation marks omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I

must review a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

      Quinn alleges only that mail with postmarks of October 25, 2018, November 3,

2018, and November 24, 2018, was not delivered until December 6, 2018. An inmate has

a general First Amendment right to send and receive mail, but that right does not

preclude prison officials from examining the mail to ensure it does not contain
contraband. Wolff v. McDonnell, 418 U.S. 539, 576 (1974); Gaines v. Lane, 790 F.2d 1299,

1304 (7th Cir. 1986) (upholding the inspection of non-legal mail for contraband and

listing examples of prohibited topics for letters, including “threats of physical harm,

blackmail, extortion; plans to escape; [and] coded letters . . ..”). An inmate’s legal mail is

entitled to greater protections because of the potential interference with his right of

access to the courts and his right to counsel. Rowe v. Shake, 196 F.3d 778, 782 (7th Cir.

1999). Here, Quinn has not alleged that any of the mail that was delayed was legal

mail,1 much less that it interfered with his ability to access the courts, or his right to

counsel. See Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996). Instead, Quinn

alleges that his constitutional rights were violated by the mere delay of the receipt of his

mail. But, his First Amendment rights were not violated just because three pieces of

non-legal mail were delayed. Therefore, I find that Quinn’s complaint does not state a

claim

        Although it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart Stores,

Inc., 722 F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be

futile. Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (quotation omitted)

(“[C]ourts have broad discretion to deny leave to amend where . . . the amendment

would be futile.”). Such is the case here. Therefore, the court DISMISSES this case

pursuant to 28 U.S.C. § 1915A because it does not state a claim.



        1A review of the post-marked envelopes attached to the complaint confirms this. The mail at
issue was not sent from either a law firm or a court.


                                                   2
SO ORDERED.

ENTERED: June 26 , 2019

                              /s/ Philip P. Simon
                              PHILIP P. SIMON, JUDGE
                              UNITED STATES DISTRICT COURT




                          3
